                 Case 3:20-cv-03462-SK Document 1 Filed 05/21/20 Page 1 of 7




 1   Matthew P. Minser, Esq. (SBN 296344)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mminser@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, Boards of Trustees of the Sheet
     Metal Workers Pension Trust of Northern California, et al.
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   BOARDS OF TRUSTEES OF THE SHEET                        Case No.
     METAL WORKERS PENSION TRUST OF
12                                                          COMPLAINT
     NORTHERN CALIFORNIA;
13
     SHEET METAL WORKERS LOCAL 104
14   HEALTH CARE TRUST;

15   SHEET METAL WORKERS LOCAL 104
     SUPPLEMENTAL PENSION FUND;
16

17   SHEET METAL WORKERS LOCAL 104
     VACATION-HOLIDAY SAVINGS FUND;
18
     SHEET METAL WORKERS LOCAL 104 AND
19   BAY AREA INDUSTRY TRAINING FUND;
20
     RICK WERNER and SEAN O’DONOGHUE,
21   Trustees,
               Plaintiffs,
22
            v.
23

24
     CER MECHANICAL CORPORATION, a
25   California Corporation,

26                 Defendant.

27

28
                                                        1
     COMPLAINT
                                                                   P:\CLIENTS\SHECL\CER Mechanical 2\Pleadings\CER - Complaint 052020.docx
     Case No.
                 Case 3:20-cv-03462-SK Document 1 Filed 05/21/20 Page 2 of 7




 1                                                     Parties

 2          1.      The Sheet Metal Workers Pension Trust of Northern California, Sheet Metal Workers

 3   Local 104 Health Care Trust, Sheet Metal Workers Local 104 Supplemental Pension Fund, Sheet Metal

 4   Workers Local 104 Vacation-Holiday Savings Fund, and Sheet Metal Workers Local 104 And Bay

 5   Area Industry Training Fund, are employee benefit plans as defined in the Employee Retirement

 6   Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3) and are multi-employer plans as

 7   defined by ERISA §3(37)(A) (29 U.S.C. §1002(37)(A)). Plaintiffs Boards of Trustees are the named

 8   fiduciaries of Plaintiffs’ Trust Funds under ERISA §402(a), 29 U.S.C. §1002(a). Plaintiffs Rick Werner

 9   and Sean O’Donoghue are Trustees of the Trust Funds with authority to act on behalf of all Trustees.

10   Plaintiffs Board of Trustees of the Sheet Metal Workers Pension Trust are authorized to bring suit and

11   collect monies for all Plaintiffs, including all other funds to which Defendant is obligated to contribute

12   under the Bargaining Agreements described below. These employee benefit plans and their fiduciaries

13   are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs”.

14          2.      CER Mechanical Corporation, a California corporation (“Defendant”), is an employer by

15   virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

16                                                   Jurisdiction

17          3. Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

18   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and
19   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

20   to redress such violations, and seek all other appropriate relief under ERISA.

21          4. Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

22   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

23   conditions of a valid Bargaining Agreement.

24          5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

25   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

26   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

27   herein, each of which has a substantial ground in federal jurisdiction.

28
                                                          2
     COMPLAINT
                                                                      P:\CLIENTS\SHECL\CER Mechanical 2\Pleadings\CER - Complaint 052020.docx
     Case No.
                  Case 3:20-cv-03462-SK Document 1 Filed 05/21/20 Page 3 of 7




 1                                                        Venue

 2           6.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

 3   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 4   discretion, in the district where the plan is administered, where the breach took place, or where a

 5   Defendant resides or may be found, and process may be served in any other district where a Defendant

 6   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their

 7   principal place of business in San Ramon, California. Thus, jurisdiction and venue are properly

 8   grounded with this Court.

 9           7.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

10   185, as this Court has jurisdiction over the parties, as the Sheet Metal Workers International Association

11   Local Union 104 (the “Union”) maintains its principal place of business in this district, its duly

12   authorized officers or agents are engaged in representing employee members in this district, and the

13   claims arise in this district.

14                                              Intradistrict Assignment

15           8.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

16   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Contra Costa, where

17   ERISA Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendant therefore

18   failed to fulfill its statutory and contractual obligations to Plaintiffs.
19                                               Bargaining Agreement

20           9.      CER Mechanical Corporation entered into the Standard Form Union Agreement (the

21   “Bargaining Agreement”) and its addenda and successor agreements between Sheet Metal Workers

22   International Association Local Union No. 104 and Bay Area Association of Sheet Metal and Air

23   Conditioning Contractors National Association Chapters (“SMACNA”). The Bargaining Agreement,

24   which incorporates the terms of the Trust Agreements establishing the Trust Funds (“Trust

25   Agreements”), requires Defendant to make payment of employer contributions to the Plaintiffs Trust

26   Funds, to the union for union dues, and to the other plans more fully described in the Bargaining

27   Agreement and the Plan Documents of the ERISA Trusts. ERISA Plaintiffs are third-party beneficiaries

28
                                                             3
     COMPLAINT
                                                                          P:\CLIENTS\SHECL\CER Mechanical 2\Pleadings\CER - Complaint 052020.docx
     Case No.
                  Case 3:20-cv-03462-SK Document 1 Filed 05/21/20 Page 4 of 7




 1   of the Bargaining Agreement.

 2          10.     Under the terms of the Bargaining Agreements, and the Trust Agreements incorporated

 3   therein, HVAC is required to pay certain contributions to: the following funds: Sheet Metal Workers’

 4   (“SMW”) 104 Union Dues Check-off, SMW 104 Vacation, SMW Local 104 Health Care Plan, SMW

 5   Northern California Pension Plan, SMW National Pension Plan, SMW Local 104 Supplemental Pension

 6   Fund, SMW Local 104 and Bay Area Industry Training Fund, Robert G. Mammini SMW Local Union

 7   No. 104 Scholarship Fund, Contractor Association Industry Fund, SMW Local 104 Supplemental

 8   Health Care Plan, International Training Institute, National Energy Management Institute Committee,

 9   Sheet Metal Occupational Health Institute Trust, and SMACNA Industry Fund (collectively referred to

10   herein as the “Bargained Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have been

11   authorized to collect and distribute monies due to the Bargained Entities as well as dues due to the

12   Union under the Bargaining Agreement and Trust Agreements.

13          11.     Under the Bargaining Agreement, and the Trust Agreements incorporated therein,

14   Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Entities, and the Union,

15   certain sums of money, the amounts of which are determined by the hours worked by Defendant’s

16   employees. Contributions are due on the twenty-second (22nd) day of the month following the month

17   during which hours were worked, and are considered delinquent if not received by that day. Also under

18   the terms of the Bargaining Agreement, and the Trust Agreements incorporated therein, Defendant is
19   required to pay liquidated damages for each delinquent contribution payment, and interest on unpaid

20   contributions from the delinquent date until paid, at the rates set by the Bargaining Agreement and Trust

21   Agreements. Finally, the Bargaining Agreement and the Trust Agreements require Defendant to

22   reimburse Plaintiffs for attorneys’ fees and costs incurred in relation to the collection of Defendant’s

23   delinquent contributions.

24          12.     The Bargaining and Trust Agreements further require Defendant to maintain time

25   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

26   Defendant as is necessary to determine whether Defendant has made full payment of all sums owed to

27   ERISA Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed to provide full

28
                                                         4
     COMPLAINT
                                                                    P:\CLIENTS\SHECL\CER Mechanical 2\Pleadings\CER - Complaint 052020.docx
     Case No.
                  Case 3:20-cv-03462-SK Document 1 Filed 05/21/20 Page 5 of 7




 1   and prompt payment of all sums due to Plaintiffs, Defendant must reimburse Plaintiffs for the amounts

 2   due, including audit fees, in addition to any other obligations pursuant to the Bargaining and Trust

 3   Agreements.

 4                                              Factual Allegations

 5          13.      Defendant has failed and refused to pay contributions for hours worked by its employees

 6   for the months of October 2018 and November 2018. Liquidated damages and interest have been

 7   incurred and are owed to Plaintiffs for the unpaid contributions for these months.

 8          14.      Defendant has also failed and refused to pay liquidated damages and interest incurred on

 9   Defendant’s late-paid contributions for the month of December 2018.

10          15.      Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

11   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

12   otherwise, including estimated contributions for any months Defendant failed to report to Plaintiffs,

13   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there

14   are any additional amounts due from Defendant.

15
                                             FIRST CAUSE OF ACTION
                   For Payment of Delinquent Contributions, Interest, Liquidated Damages, Attorneys’
16
                                          Fees and Costs Against Defendant
17          16.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
18          17.      Defendant has a contractual duty to timely pay the required contributions to Plaintiffs
19   and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreement
20   and Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement, and
21   Trust Agreements incorporated therein, to permit an audit of its records to determine whether it is
22   making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs
23   all amounts found due as a result of an audit, including audit fees.
24          18.      In addition, Defendant has a statutory duty to timely make the required payments to
25   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
26          19.      By failing to make the required payments to Plaintiffs and comply, Defendant breached
27   the Bargaining Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
28
                                                          5
     COMPLAINT
                                                                      P:\CLIENTS\SHECL\CER Mechanical 2\Pleadings\CER - Complaint 052020.docx
     Case No.
                  Case 3:20-cv-03462-SK Document 1 Filed 05/21/20 Page 6 of 7




 1          20.     Defendant’s failure and refusal to pay the required contributions was at all times, and

 2   still is, willful. Defendant continues to breach the Bargaining Agreement, and incorporated Trust

 3   Agreements, by failing to report and pay all amounts owed as alleged. Said refusal is unjustified and

 4   done with knowledge and intent.

 5          21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 6   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

 7   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA,

 8   29 U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to

 9   refuse to perform as required thereunder.

10          22.     This Court is authorized to issue injunctive relief based on the traditional standard. As

11   set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the

12   possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The

13   balance of hardships and advancement of public interest favor ERISA Plaintiffs.

14          23.     This Complaint does not in any manner relate to statutory withdrawal liability that may

15   or may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any

16   such withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents,

17   Trust Agreements, and the law.

18                                                     Prayer
19          WHEREFORE, Plaintiffs pray as follows:

20          1.    For a judgment against Defendant as follows:

21                  (a)     Any unpaid contributions, due at time of Judgment, including those specified

22   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

23   estimated contributions for any months Defendant fails to report to Plaintiffs pursuant to ERISA §

24   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

25                         i.      To ERISA Plaintiffs and the Bargained Entities, in accordance with

26   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

27                        ii.      To the Union in accordance with the Bargaining Agreement.

28
                                                          6
     COMPLAINT
                                                                     P:\CLIENTS\SHECL\CER Mechanical 2\Pleadings\CER - Complaint 052020.docx
     Case No.
                  Case 3:20-cv-03462-SK Document 1 Filed 05/21/20 Page 7 of 7




 1   Liquidated damages on all late-paid and unpaid contributions in an amount provided for under the

 2   Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs,

 3                     (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

 4   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

 5   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

 6                     (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

 7   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

 8   1132(g)(2)(B).

 9           2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

10   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

11   with the Bargaining Agreement for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for

12   all Plaintiffs.

13           3.        For an order,

14                     (a)    requiring that Defendant comply with its obligations to Plaintiffs under the terms

15   of the Bargaining Agreement and the Trust Agreements;

16                     (b)    enjoining Defendant from violating the terms of those documents and of ERISA;

17   and

18                     (c)    enjoining Defendant from disposing of any assets until said terms have been

19   complied with, and from continuation or operating of Defendant’s business until said terms have been

20   complied with.

21           4.        That the Court retain jurisdiction of this case pending compliance with its orders.

22           5.        For such other and further relief as the Court may deem just and proper.

23   Date: May 20, 2020                                      SALTZMAN & JOHNSON
                                                             LAW CORPORATION
24
                                                      By:                           /S/
25
                                                             Matthew P. Minser
26                                                           Attorneys for Plaintiffs, Boards of Trustees of the
                                                             Sheet Metal Workers Pension Trust of Northern
27                                                           California, et al.
28
                                                             7
     COMPLAINT
                                                                        P:\CLIENTS\SHECL\CER Mechanical 2\Pleadings\CER - Complaint 052020.docx
     Case No.
